 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
        LVB-OGDEN MARKETING, LLC,
 8                           Plaintiff,
                                                         C18-243 TSZ
 9          v.
                                                         MINUTE ORDER
10      DAVID S. BINGHAM, et al.,
11                           Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)   The parties’ stipulation to further extend pretrial deadlines, docket no. 339,
14
   is DENIED. The dates and deadlines set forth in the Court’s Minute Order dated May 13,
   2019, docket no. 337, remain in full force and effect. The trial remains set for June 3,
15
   2019.
16          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 16th day of May, 2019.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Karen Dews
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 1
